Citation Nr: 0627927	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits to the 10 percent rate, effective June 4, 2002, due 
to incarceration, was proper under the provisions of 38 
U.S.C.A. § 5313 (West 2002).


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to October 
1993 with creditable service, for purposes of eligibility for 
Department of Veterans Affairs (VA) benefits, from March 1985 
to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and March 2003 actions 
taken by VA regional office (RO) in Chicago, Illinois, which 
proposed and effectuated reduction of the veteran's 
disability compensation to the 10 percent rate effective from 
June 4, 2002, due to incarceration for conviction of a 
felony. 


FINDING OF FACT

In April 2002, the veteran was incarcerated in a state prison 
system for conviction of a felony and the term of his 
incarceration exceeded 60 days.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation to the 
benefits for a ten percent evaluation, effective from June 4, 
2002, due to incarceration for a felony conviction, was 
proper. 38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. 
§§ 3.103, 3.665 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. 
§ 3.665, create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony. The law 
provides, in relevant part:

Any person who is entitled to compensation who is 
incarcerated in a State penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. § 
1114(a), which is at the rate of 10 percent.

The Board notes that section 3.665 of 38 C.F.R. was recently 
amended in part.  See 68 Fed. Reg. 34,542 (June 10, 2003).  
However, these amendments, rules governing reduction of 
benefits for fugitive felons, have no relevance to the 
particular facts in this case, since the veteran is not a 
fugitive.  Accordingly, it is not necessary for the Board to 
have separate findings of fact, conclusions of law and 
statements of reasons or bases applying both the pre- and 
post-amendment versions of 38 C.F.R. 
§ 3.665.  Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 34,532 (May 30, 
2000) [unless it is clear from facial comparison, separately 
apply the pre-amendment and post-amendment version of a 
regulation to determine which version is more favorable].

Analysis

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established as 
follows:  (1) the veteran is incarcerated, 
(2) the incarceration is in a State penal institution, (3) 
the incarceration is in excess of 60 days, and (4) the 
incarceration is for conviction of a felony.

The factual matters in the current case are not in 
controversy.  In December 2002, VA received information that 
the veteran was convicted of a felony and was in the custody 
of a state correctional facility, as of April 3, 2002.  The 
Illinois Department of Corrections confirmed the felony 
conviction and custody of the veteran within Robinson 
Correctional Center, which is a State prison.  The veteran's 
projected parole date was in May 2004.  The veteran also 
confirmed the information in his June 2004 request to have 
his disability compensation reinstated in full, as he had 
been released from prison.  The veteran enclosed a copy of 
his parole reporting instructions from the state Department 
of Corrections, which indicated that he was released in May 
2004 from Robinson Correctional Center.   Having received 
credible, undisputed information that the veteran remained 
incarcerated in a state correctional facility for a felony 
conviction for more than 60 days, the RO reduced the 
veteran's compensation to the 10 percent level.

As there is no information or evidence, which might be 
developed that could change the provisions of the statute, 
and only legal issues are involved, VA has no obligation 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5103(a), 5103A, 5107(a), or under regulations at 
38 C.F.R. § 3.159(b)(1), (c), implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation.)

Because the law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  Furthermore, the issue here does not 
arise from the receipt of a " substantially complete 
application" from the veteran under 38 U.S.C.A. § 5103(a), 
but rather, arises by action of law under 38 U.S.C.A. § 5313, 
which requires a reduction of benefits for certain 
incarcerated veterans.  Thus, the VCAA is not applicable to 
this appeal, and further discussion of compliance with the 
VCAA is not required.

Moreover, as there is no evidence that any failure on the 
part of VA to further comply with the VCAA would reasonably 
affect the outcome of the issue decided herein, the Board 
finds that any such failure is harmless.  Based on the above 
analysis, no reasonable possibility exists that further 
notice or assistance would aid in the substantiation of the 
appellant's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(d).  In addition, as the appellant has been provided 
the opportunity to present evidence and arguments on his 
behalf and availed himself of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken. The RO issued a letter in January 
2003, which informed the veteran of a proposal to reduce his 
disability compensation due to his incarceration.  The notice 
stated that he had 60 days in which to submit evidence or 
contentions regarding this matter.  The letter also provided 
the veteran with a VA form that informed him of his appellate 
rights, to include a hearing before VA. Based on this 
evidence, VA has met the requirements for notification under 
38 C.F.R. § 3.103.  The June 2003 Statement of the Case 
clearly provided information regarding the rights of the 
veteran's dependents to an apportionment while he is 
incarcerated and the conditions under which payments to the 
veteran may be resumed upon release from incarceration.  

The veteran argues that he was neither aware at the time he 
was awarded disability compensation, nor has ever he 
consented to a reduction of compensation because of 
conviction of a felony.  In essence, he asserts that his 
constitutional rights to due process were abridged.  The 
Board finds no merit in these contentions, as the veteran was 
properly notified of the proposed action and the reasons 
therefore, and he was given a full opportunity to respond to 
the proposed reduction, in accordance with 38 C.F.R. § 3.665, 
and did respond in writing on multiple occasions.  The 
veteran does not dispute the pertinent facts, which meet the 
criteria set by 38 U.S.C.A. § 5313 for application of the 
requirement of reduction of his disability compensation 
benefits.   As the facts are not in controversy, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.

The law is dispositive, and VA is not authorized to disregard 
that statute.  VA may not continue to pay the veteran 
benefits in excess of the 10 percent rate.  The reduction in 
the veteran's compensation benefits to the 10 percent rate, 
based on his incarceration for a felony, was proper, and the 
veteran's appeal for benefits in excess of the 10 percent 
rate while incarcerated must be denied.



ORDER

As the reduction of the veteran's disability compensation to 
a 10 percent evaluation effective from June 4, 2002, due to 
incarceration for a felony conviction, was proper, the appeal 
is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


